      Case 2:13-cv-04663-JS Document 310 Filed 10/21/19 Page 1 of 1




                                                                                           APPENDIX X


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
     BLUE CROSS BLUE SHEILD
                                                     CIVIL ACTION
     ASSOCIATION
               V.

    GLAXOSMITHKLINE LLC,
                                                     NO.        2: l 3-CV-4663

                                           ORDER
                                 j+-                 L n,../"
       AND NOW. this )       I         Day of   Octo IY''        •   2019 • it is hereby

       ORDERED that the application of Alex J. Brown                      • Esquire, to practice in this

court pursuant to Local Rule of Civil Procedure 83.5.2(b) is

       -¢,_ GRANTED.
       _D__ DENIED.
